COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

                                              §
 WADE ALLEN LAURENCE,                                        No. 08-15-00114-CR
                                              §
                            Appellant,                          Appeal from the
                                              §
 v.                                                            18th District Court
                                              §
 THE STATE OF TEXAS,                                       of Johnson County, Texas
                                              §
                            State.                               (TC# F46727)
                                              §

                                           §
                                         ORDER

       The Court GRANTS the Appellant’s third motion for extension of time to file the brief
                                           '
until November 27, 2015. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE
                                            '
THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Jim Shaw, the Appellant’s Attorney, prepare the

Appellant’s brief and forward the same to this Court on or before November 27, 2015.

       IT IS SO ORDERED this 4th day of November, 2015.

                                           PER CURIAM
Before McClure, C.J., Rodriguez, and Hughes, JJ.